Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 1 of 21 PageID #: 217




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ELBA POPPITI, individually and on behalf               )
of all others similarly situated,                      )
                                                       )
                 Plaintiff,                            )
vs.                                                    )   Case No.: 4:19-cv-02028-SNLJ
                                                       )
UNITED INDUSTRIES CORP.                                )
and SPECTRUM BRANDS, INC.,                             )
                 Defendants.                           )

REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
            FIRST AMENDED CLASS ACTION COMPLAINT

          As set forth below, Plaintiffs’ Opposition (“Opp.”) fails to overcome Defendants’

showing of multiple and incurable deficiencies in the Amended Complaint.1

I.        PLAINTIFFS CONCEDE THEY LACK STANDING TO PURSUE
          INJUNCTIVE RELIEF

          In their Motion, Defendants established that Plaintiffs lack standing to pursue

injunctive relief. See Dkt. # 23 (“Mot.”) at 9-10. Plaintiffs concede it: “Plaintiffs will

not pursue claims for injunctive relief.” Opp. at 2, n.1. All allegations seeking injunctive

relief should thus be stricken from the Amended Complaint. See FAC ¶¶ 37, 44, 62(g).

II.       ALL CLAIMS AGAINST SPECTRUM SHOULD BE DISMISSED

          Defendants painstakingly established in their Motion that this Court lacks personal

jurisdiction over non-resident Spectrum, including because Plaintiffs failed to allege any

nexus between Missouri and the specific claims against Spectrum. Mot. at 5-6, 10-12.

1
    Unless otherwise stated, all definitions herein are the same as in Defendants’ moving papers.
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 2 of 21 PageID #: 218



       In their Opposition (at 23), Plaintiffs utterly failed to rebut Defendants’ detailed

showing, let alone meet Plaintiffs’ burden to establish jurisdiction over Spectrum: “To

survive a [Rule 12(b)(2)] motion to dismiss, the plaintiff must state sufficient facts in the

complaint to support a reasonable inference that defendants may be subjected to

jurisdiction in the forum state.” Steinbuch v. Cutler, 518 F.3d 580, 585 (8th Cir. 2008)

(emphasis added). Plaintiffs do not identify a single allegation that could subject

Spectrum to jurisdiction in Missouri. This is dispositive—Spectrum should be dismissed

from this action. See Bristol-Myers Squibb Co. v. Super. Ct., 137 S. Ct. 1773, 1781

(2017) (BMS) (exercise of personal jurisdiction is unconstitutional when there is no

“connection between the forum and the specific claims at issue” against a nonresident

defendant) and Mot. at 5-6, 10-12 (citing multiple U.S. Supreme Court, Eighth Circuit,

and Missouri District Court decisions).2

III.   PLANTIFFS FAIL TO ALLEGE AN INJURY-IN-FACT

       Plaintiffs “cannot manufacture standing merely by inflicting harm on themselves

[by incurring costs] based on their fears of hypothetical future harm….” Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 416 (2013). Rather, “standing must be particularized,


2
 Plaintiffs did not challenge any of the authority Defendants cited which established lack of
personal jurisdiction over Spectrum. In their Opposition (at 23), Plaintiffs cited three inapposite
cases, which neither addressed the issue of personal jurisdiction, nor even used the word
“jurisdiction.” Plaintiffs, in citing these cases, seem to confuse the issue of personal jurisdiction
with unrelated concepts of potential corporate liability of affiliated companies and alter ego:
United States ex rel. Scharber v. Golden Gate Nat’l Senior Care LLC, 135 F. Supp. 3d 944, 967
(D. Minn 2015) (discussing corporate parent liability; no discussion of personal jurisdiction);
Reg’l Multiple Listing Serv. of Minnesota, Inc. v. Am. Home Realty Network, Inc., 9 F. Supp. 3d
1032, 1044 (D. Minn. 2014) (same); Collet v. American Nat’l Stores, Inc., 708 S.W.2d 273, 283-
83 (Mo. App. 1986) (addressing alter ego; no discussion of personal jurisdiction). Thus,
Spectrum should be dismissed from this action.


                                                  2
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 3 of 21 PageID #: 219



meaning the alleged ‘injury must affect the plaintiff in a personal and individual way.’”

Wallace v. ConAgra Foods, Inc., 747 F.3d 1025, 1030 (8th Cir. 2014) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992)) (emphasis in original).

       Defendants made their Motion because, inter alia, Plaintiffs have not pled Article

III standing. See Mot. at 6-8. Defendants’ Motion is well-founded. In the original

complaint (Dkt. # 1), Plaintiff utterly failed to plead any injury-in-fact because the

original complaint did not allege that the candle Plaintiff bought was “ineffective” to

“repel[] mosquitos” because she failed to allege anything about what she personally did

with the candle after she bought it. Id. and Dkt. # 13 at 5-7.

       Plaintiffs conceded this pleading deficiency inasmuch as they filed the Amended

Complaint, alleging that they “used the Product according to its directions and [were]

bitten by mosquitoes. The Product was ineffective to repel mosquitoes.” FAC ¶¶ 17-18.

However, these scant and conclusory allegations are still not sufficient under Eighth

Circuit law: “Without any particularized reason to think the consumers’ own [products]

actually exhibited the alleged … defect, the consumers lack Article III standing to sue.”

Wallace, 747 F.3d at 1030. Most critically, Plaintiffs fail to allege (a) whether any

mosquitos bit them while the candle was burning as intended, (b) if any did, the details of

how it happened, and (c) whether or what each Plaintiff knew about any of the “studies,”

“statements,” etc. that purportedly described the Products/citronella as “ineffective.” See

FAC. These missing allegations bear directly on Plaintiffs’ standing. See Mot. at 6-8.

       In their Opposition (at 3-6), Plaintiffs argue that, in the Amended Complaint, they

alleged “enough” to establish standing. Plaintiffs’ arguments do not withstand scrutiny.


                                              3
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 4 of 21 PageID #: 220



       First, Plaintiffs proclaim that “Nothing more [than they already plead] is

required,” relying on four cases. Opp. at 3-4. None help Plaintiffs. In re Zurn Pex

Plumbing Prod. Liab. Litig., 644 F.3d 604 (8th Cir. 2011) (Zurn Pex), addressed standing

on a motion for class certification, in the context of “Minnesota warranty law,” and noted

that, “plaintiffs had alleged that their [products] exhibited a defect.” Id. at 616-17. Even

assuming Zurn Pex is applicable here, it supports Defendants. Plaintiffs, by apparently

refusing to plead that they, among other things, were allegedly bitten by mosquitos while

the candle was burning as intended (if that is what allegedly happened, as opposed to

Plaintiffs being bitten when, for example, they weren’t even near the candle), in effect are

refusing to allege that the candles they allegedly bought “exhibited a defect.” Thus, the

Amended Complaint is deficient even under Zurn Pex.3 As well, In re Polaris Mktg.,

Sales Practices, & Prod. Liab. Litig., 364 F. Supp. 3d 976 (D. Minn. 2019) (Polaris

Mktg.), supports Defendants because it found “that eight of the eleven Plaintiffs—those

who do not allege that [their products exhibited the alleged defect]—lack standing under

Article III of the United States Constitution.” Id. at 982-83 (emphasis in original).

       Second, Plaintiffs argue that requiring them to plead, among other things, that they

allegedly were bitten by mosquitos while the candle was burning as intended is “far

beyond what is required” by Rule 8(a)(2). See Opp. at 4. Plaintiffs are wrong. They rely


3
 Based on Plaintiffs’ description of In re Toyota Motor Corp. Unintended Acceleration Mktg.,
Sales Practices, & Products Liab. Litig., 754 F. Supp. 2d 1145 (C.D. Cal. 2010) (see Opp. at 3-
4), it is to the same effect as Zurn Pex. In turn, Chacanaca v. Quaker Oats Co., 752 F. Supp. 2d
at 1111 (N.D. Cal. 2010), is inapposite. At issue there were granola bars, alleged to have been
manufactured with dangerous amounts of trans fat, but were labeled and marketed as wholesome
and healthful. Id. at 1125. This is not the case here.


                                               4
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 5 of 21 PageID #: 221



on inapposite cases which pre-date both Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), which transformed the pleading

standard under Rule 8(a)(2). As well, Plaintiffs ignore the Eighth Circuit precedent

requiring “particularized reason” in the context of consumer “Article III standing to sue.”

Wallace, 747 F.3d at 1030.

       Third, Plaintiffs argue that it is “irrelevant” whether Plaintiffs were allegedly

bitten by mosquitos while using the candle, because “it does not work for anybody in any

real-world setting.” Opp. at 4. Plaintiffs’ argument makes no sense. If they contend that

every single user of a citronella candle “would have been bitten” (id.), then it is highly

relevant whether—or not—the named Plaintiffs, who purport to represent the class, were

in fact allegedly bitten by mosquitos while using the candle as intended (other missing

allegations are also highly relevant, as noted above).

       Fourth and last, Plaintiffs argue that “Plaintiffs were never even required to allege

that they were bitten in the first place.” Opp. at 5. But, as noted above, when Defendants

filed a previous motion to dismiss pointing out that Plaintiff did not allege any injury-in-

fact and thus lacked standing (see Dkt. # 13 at 5-8), in an attempt to cure this deficiency

and moot Defendants’ motion, Plaintiffs filed the Amended Complaint and alleged they

“[were] bitten by mosquitoes” (FAC ¶¶ 17-18), albeit these allegations are inadequate as

established above and in Defendant’s Motion. See Mot. at 6-8. Plaintiffs again rely on

Zurn Pex in arguing they did not need to allege (as they did, though insufficiently) that

they were bitten by mosquitos. Opp. at 5. However, as noted above, if applicable, Zurn

Pex supports Defendants since it plainly held that plaintiffs had standing because


                                              5
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 6 of 21 PageID #: 222



“plaintiffs had alleged that their [products] exhibited a defect.” 644 F.3d at 617. Further,

in Wallace, which post-dates Zurn Pex, the Eighth Circuit clearly held that: “In the

context of defective products, ‘it ‘is not enough’ for a plaintiff ‘to allege that a product

line contains a defect or that a product is at risk for manifesting this defect; rather, the

plaintiffs must allege that their product actually exhibited the alleged defect.’” Wallace,

747 F.3d at 1030 (quoting Zurn Pex, supra) (emphasis in original).4

       Thus, Plaintiffs failed to adequately allege standing.

IV.    THE FRAUD CLAIM FAILS BECAUSE PLAINTIFFS DO NOT PLEAD
       SCIENTER OR RELIANCE

       Plaintiffs’ Opposition does not cure their failure to adequately plead scienter and

reliance, both indisputably required elements of their fraud claim.

       A.      Plaintiffs Fail to Plead Scienter

       Plaintiffs bear the burden of pleading scienter with facts that give rise to a “strong

inference of fraudulent intent,” which they can do by alleging “facts that constitute strong

circumstantial evidence of conscious misbehavior or recklessness.” Gabriele v. Am.

Home Mortgage Servicing, Inc., 503 Fed. Appx. 89, 97 (2d Cir. 2012). Recklessness is a

4
 Plaintiffs attempt to distinguish Wallace by arguing that they allege that “all of Defendants’
Products are ineffective.” Opp. at 5-6 (emphasis in original). A similar attempt was recently and
soundly rejected in Polaris Mktg., as follows: “To distinguish this case from Wallace, Plaintiffs
argue that the vehicles they purchased contain an ‘inherent” defect that creates an ‘ever-present
safety risk.’ But this distinction falls short. In Zurn, a putative class of homeowners alleged that
brass fittings used in the defendant’s plumbing systems were inherently defective because they
were susceptible to stress corrosion cracking. 644 F.3d at 609. The Eighth Circuit concluded
that the homeowners whose pipes had not leaked had adequately pleaded an injury in fact by
alleging ‘a universal inherent defect’ supported by expert testimony. Id. at 617. That injury was
‘already manifest in all systems” because it necessarily “afflict[ed] all of the [products] upon
use.” Id. No such allegations or expert testimony exists here…. [F]or the purpose of Article III
standing, ‘it is not enough for a plaintiff to allege that a product line contains a defect or that a
product is at risk for manifesting this defect.’ Wallace, 747 F.3d at 1030 (quoting Zurn, 644 F.3d
at 616).” Polaris Mktg., 364 F. Supp. 3d at 984 (first italics in original).


                                                 6
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 7 of 21 PageID #: 223



high standard, and requires Plaintiffs to demonstrate that Defendants’ conduct was

“highly unreasonable and . . . represented an extreme departure from the standards of

ordinary care to the extent that the danger was either known to the defendant or so

obvious that the defendant must have been aware of it.” In re CINAR Corp. Sec. Litig.,

186 F. Supp. 2d 279, 315 (E.D.N.Y. 2002) (emphasis added). Nothing in the Opposition

changes the fact that Plaintiffs have failed to meet their burden of pleading a “strong

inference” of fraudulent intent. See Mot. at 16-17.

       First, the articles Plaintiffs cite from the Journal of Insect Science and the Journal

of the American Mosquito Control Association (the “Articles”) and the Inside Edition

piece5 cannot rescue Plaintiffs’ fraud claim.6 Although Plaintiffs try to dramatize the fact

that Defendants did not reference the Articles by name in their Motion (see Opp. at 16-

17), that was because Plaintiffs never once allege in the Amended Complaint (nor can

they) that Defendants specifically knew about the Articles.7 See FAC ¶¶ 5-14 (alleging

only that Defendants are aware of the July 2016 Press Release and the Insider Edition

piece); ¶ 59 (alleging only conclusorily and generally that “Defendants are . . .
5
 Although the Court need not rule on the admissibility of evidence to dismiss the Amended
Complaint, it is well-established that such articles are inadmissible hearsay unless they fall
within a hearsay exception, and here they do not. See, e.g., Hughes v. Ester C Co., 330 F. Supp.
3d 862, 873 (E.D.N.Y. 2018) (excluding webpage and scientific article as inadmissible hearsay).
6
  As Plaintiffs admit, the Journal of Insect Science article discusses only Cutter Citro Guard, one
of the two Products at issue, in connection with the Aedes Aegypti type of female mosquitos, and
the Journal of the American Mosquito Control Association article discusses citronella candles
generally and does not even mention the Products at all. See FAC at fn. 1, 3; Opp. at 16.
7
  Plaintiffs conclusorily claim, for the first time on Opposition, that Defendants were aware of
the findings of the Articles. See Opp. at 16-17. This Court should reject Plaintiffs’ attempt to
amend their Amended Complaint for a second time in an opposition brief. See Morgan Distrib.
Co. v. Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989) (“[I]t is axiomatic that a complaint
may not be amended by the briefs in opposition to a motion to dismiss.”).


                                                 7
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 8 of 21 PageID #: 224



undoubtedly aware of the studies . . . that their Product does not work”). In fact, the

Amended Complaint is so vague that Defendants cannot possibly know what Plaintiffs

are referring to by “the studies.” Id.

       Even had Plaintiffs properly alleged that Defendants knew of the Articles (and

they did not), the sole basis for that supposed knowledge is Defendants are “top

distributors of pest repellant products in the United States.” FAC ¶ 59. This conjecture

allegation is analogous to the “core operations” doctrine in the securities law context—by

which plaintiffs attempt to impute knowledge when alleged misstatements concern a

company’s core products—and which courts have increasingly questioned and often

reject. See In re Pretium Res. Inc. Sec. Litig., 256 F. Supp. 3d 459, 474 (S.D.N.Y. 2017)

(“the Second Circuit has expressed doubt as to whether the core operation doctrine has

survived” the passage of the Private Securities Litigation Reform Act); see also In re

Hain Celestial Grp. Inc., Sec. Litig., No. 2:16-cv-04581 (ADS)(SIL), 2019 WL 1429560,

at *19 (E.D.N.Y. Mar. 29, 2019) (“business allegations are not evidence of scienter

unless the magnitude of fraud is startling in relation to core products”).

       Likewise, Plaintiffs’ conclusory allegation that Defendants “were clearly aware”

of the Inside Edition piece “because Defendants, like most companies, care about their

reputations and regularly monitor their publicity” (see FAC ¶ 13; Opp. at 18), is nothing

more than “rank speculation” on what “large compan[ies] such as [Defendants] would

have learned” about the Products, which “does not support a strong inference of intent.”

Rodriguez v. Hanesbrands Inc., No. 17-CV-1612 (DLI), 2018 WL 2078116, at *8

(E.D.N.Y. Feb. 20, 2018) (dismissing fraud claim), report and recommendation adopted,


                                              8
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 9 of 21 PageID #: 225



2018 WL 1686105 (E.D.N.Y. Mar. 30, 2018). Plaintiffs merely regurgitating conclusory

statements that Defendants had knowledge is insufficient as a matter of law. See In re

CINAR Corp., 186 F. Supp. 2d at 316 (E.D.N.Y. 2002) (“mere speculation or conclusory

allegations that [defendant] knew about the fraud do not satisfy the pleading

requirements. Plaintiffs must plead sufficient facts with particularity that would give rise

to a strong inference of scienter.”) (emphasis in original).

       Second, contrary to Plaintiffs’ characterization, the July 2016 Press Release is not

a smoking gun that revives their fraud claim. See Opp. at 17. The July 2016 Press

Release merely relates to citronella oil as an ingredient in personal mosquito repellant

applied to one’s skin or clothing (noting that “only 40% frequently apply mosquito

repellant, the most effective way to prevent mosquito bites when spending time

outdoors”). The press release factually states that citronella oil is not one of the personal

repellant ingredients recommended by the CDC. However, contrary to plaintiffs’ spin,

the press release does not comment on the efficacy of citronella candles, which deploy

citronella oil in an entirely different manner than the application of a personal repellant.

       Finally, the cases Plaintiffs cite in their Opposition are distinguishable and actually

undermine their claim.8 Thus, nothing in the Amended Complaint or Opposition negates


8
 Ebin v. Kangadis Food Inc. involves defendant-company’s representation of “100% Pure Olive
Oil.” No. 13 CIV 2311 JSR, 2013 WL 6504547 (S.D.N.Y. Dec. 11, 2013). The Ebin court
concluded that plaintiffs had adequately pled scienter with specific allegations that defendants
knew of and violated every applicable labeling standard—promulgated by the FDA, the USDA
and the International Olive Oil Council, and the State of New York—and that an executive of
defendant-company tried but failed to prevent a state from banning olive oil that does not comply
with the standards. Id. at *2-3, 6. By contrast, Plaintiffs here have not alleged that Defendants
violated any standard or regulation applicable to citronella candles, nor have they alleged that
any executive’s knowledge (if any) should be attributed to Defendants.


                                               9
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 10 of 21 PageID #: 226



the conclusion that Plaintiffs’ fraud claim must be dismissed, because they have not

alleged any particularized facts to support their claim. See Woods v. Maytag Co., No. 10-

CV-0559 ADS, 2010 WL 4314313, at *7-9 (E.D.N.Y. Nov. 2, 2010) (dismissing fraud

claim for lack of factual specificity to raise a “strong inference” of fraudulent intent).

       B.      Plaintiffs Have Failed to Plead Reliance with Particularity

       Plaintiffs’ fraud claim must also be dismissed because the Amended Complaint

fails to plead reasonable reliance with particularity as required by Rule 9(b), and the

Opposition does not change that reality. See Filler, 156 F. App’x at 416; In re Bear

Stearns Cos., Sec., Derivative, & ERISA Litig., 995 F. Supp. 2d 291, 312 (S.D.N.Y. 2014)

(“To plead common law fraud, a plaintiff must allege with particularity that it actually

relied upon the supposed misstatements.”).

       The Second Circuit has articulated a two-tier standard for determining a plaintiff’s

duty to investigate: “When matters are held to be peculiarly within defendant’s

knowledge, it is said that plaintiff may rely without prosecuting an investigation, as he

has no independent means of ascertaining the truth. . . . By contrast, when

misrepresentations have been held to concern matters that were not peculiarly within the

  Hughes v. Ester C Co. concerns defendants’ claims of scientific backing for the performance
and superiority of defendants’ vitamin products. 930 F. Supp. 2d 439 (E.D.N.Y. 2013). The
court concluded plaintiffs pleaded scienter only because they bolstered their allegations by
pointing to the lack of credible science backing up defendants’ representations, a scientific study
specifically targeting the product at issue and disputing several of defendants’ principal
representations, and FTC investigations into several of defendants’ competitors regarding similar
product claims. Id. at 450. Here, the Amended Complaint is devoid of such allegations to
bolster Plaintiffs’ boilerplate allegations on scienter.
  In Chill v. Gen. Elec. Co., the Second Circuit actually dismissed plaintiffs’ fraud claim because
“the facts alleged, if true, do not add up to circumstantial evidence of conscious misbehavior or
recklessness.” 101 F.3d 263, 270 (2d Cir. 1996). The Second Circuit further acknowledged
“[t]he significant burden on the plaintiff in stating a fraud claim based on recklessness.” Id.


                                                10
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 11 of 21 PageID #: 227



defendant’s knowledge, New York courts have often rejected plaintiff’s claim of

justifiable reliance.” Mallis v. Bankers Tr. Co., 615 F.2d 68, 80 (2d Cir. 1980)

(emphasis added). Applying this standard, courts have repeatedly dismissed claims

where plaintiffs have available the means to conduct an investigation but fail to do so.

See, e.g., Pelman ex rel. Pelman v. McDonald’s Corp., No. 02 CIV 7821 (RWS), 2003

WL 22052778, at *7 (S.D.N.Y. Sept. 3, 2003) (no reliance where consumer-plaintiffs

“have not alleged that McDonald’s controlled all relevant information” and “[i]ndeed, the

complaint cites the complete ingredients of several McDonald’s products”), vacated in

part on other grounds, 396 F.3d 508 (2d Cir. 2005); Gomez-Jimenez v. N.Y. Law Sch.,

943 N.Y.S.2d 834, 857 (N.Y. Sup. Ct. 2012) (dismissing plaintiffs’ fraud claim regarding

defendant’s marketing materials “because they had ample information from additional

sources and thus the opportunity to discover the then-existing employment prospects at

each stage of their legal education through the exercise of reasonable due diligence”).

       Here, Plaintiffs claim (in contravention to case law and solely on the basis of a

dictionary definition) that “‘peculiarly’ does not mean ‘exclusively’” but actually means

“very or specially.” Opp. at 11. And then, Plaintiffs conclusorily allege—for the first

time in their opposition brief9—that “the knowledge that citronella is ineffective is

‘specially’ within the knowledge of Defendants . . . as opposed to Plaintiffs, with no

experience in the industry.” Id. In addition to improperly attempting to amend their


9
  The Amended Complaint does not allege that “the knowledge that citronella is ineffective is
‘specially’ within the knowledge of Defendants,” nor that Plaintiffs have “no experience in the
industry.” Plaintiffs’ attempt to amend again without leave should be rejected. See Morgan, 868
F.2d at 995.


                                              11
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 12 of 21 PageID #: 228



pleading again through an opposition brief, Plaintiffs have misstated the standard. The

New York Court of Appeals has long held that if one “has the means available to him of

knowing, by the exercise of ordinary intelligence, the truth or the real quality of the

subject of the representation, he must make use of those means, or he will not be heard to

complain that he was induced to enter into the transaction by misrepresentations.”

Grumman Allied Indus., Inc. v. Rohr Indus., Inc., 748 F.2d 729, 737 n.13 (2d Cir. 1984)

(quoting Danann Realty Corp. v. Harris, 157 N.E.2d 597, 600 (N.Y. 1959)). Indeed,

many courts have equated “peculiarly” with “exclusively.”10 See, e.g., Colasacco v.

Robert E. Lawrence Real Estate, 890 N.Y.S.2d 114, 117 (N.Y. App. Div. 2009)

(dismissing fraud claim because “[t]here was no allegation in the complaint that [the

alleged misrepresentations] were within the exclusive knowledge of the defendants.”)

(emphasis added); Jordache Enters., Inc. v. Gettinger Assocs., 575 N.Y.S.2d 58, 59 (N.Y.

App. Div. 1991) (“reliance upon an alleged misrepresentation by the defendant

concerning the existence of a certificate of occupancy was not reasonable where the

terms of the certificate of occupancy, a public record, were not within the exclusive

knowledge of the defendant”) (emphasis added); Levin v. Gallery 63 Antiques Corp., No.

04-CV-1504 (KMK), 2006 WL 2802008, at *9 (S.D.N.Y. Sep. 28, 2006) (dismissing

fraud claim where there was no allegation “that the information required to confirm or

disprove the validity of Defendants’ representation was only available to Defendants”)


10
   Indeed, this is the better interpretation, otherwise, the Second Circuit’s standard in Mallis that
a “plaintiff may rely without prosecuting an investigation, as he has no independent means of
ascertaining the truth,” only when “matters are held to be peculiarly within defendant’s
knowledge,” would be self-contradictory. Mallis, 615 F.2d at 80.


                                                 12
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 13 of 21 PageID #: 229



(emphasis added). See also Simms v. Biondo, 816 F. Supp. 814, 822 (E.D.N.Y. 1993)

(“Facts which are accessible as a matter of public record bar a claim of justifiable

reliance necessary to sustain a cause of action for fraud.”).

       Plaintiffs essentially argue that they can do nothing by virtue of their self-

characterization as “unsophisticated consumers.” See Opp. at 9. That is not the law;

reliance by consumers is not presumed. See Small v. Lorillard Tobacco Co., 679

N.Y.S.2d 593, 600 (N.Y. App. Div. 1998) (“Reliance on defendants’ misrepresentations

will not be presumed where plaintiffs had a reasonable opportunity to discover the facts

about the transaction beforehand by using ordinary intelligence.”). Plaintiffs are not

relieved of their duty to utilize “the means available to [them] of knowing, by the

exercise of ordinary intelligence” information related to the Products, most notably when

those same plaintiffs allege that contemporaneously-available, Internet-searchable reports

and articles supposedly call into question the effectiveness of citronella candles.

Plaintiffs purposefully misconstrue Defendants’ arguments regarding the fraud reliance

element as an argument that “plaintiff should have known they were lying.” Opp. at 7.

Contrary to Plaintiffs’ assertion, Defendants have not conceded that the Products reflect

any misrepresentation. Defendants simply note that Plaintiffs cannot have it both ways:

they cannot point to contemporaneously available purported research on citronella

candles but also conveniently feign ignorance in claiming reliance on the Product labels.




                                             13
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 14 of 21 PageID #: 230



       The cases cited in Plaintiffs’ Opposition are either irrelevant or do not hold to the

contrary.11 Amusement Industry involves a fiduciary relationship between the parties—

whereby the beneficiary of a fiduciary relationship is entitled to rely on the statements of

the other without independent inquiry—which is not present here. 2013 WL 628533, at

*13. Christophides cites to and relies on the Second Circuit’s Mallis decision, that

“analysis of justifiable reliance in fraud cases under New York law has taken account of

the degree to which the truth was accessible to the defrauded person.” 106 F.3d at 26-27.

Johnson v. Atkins Nutritionals, Inc. concerns an unjust enrichment claim under Missouri,

not a fraud claim under New York law. No. 2:16-CV-04213-MDH, 2017 WL 6420199,

at *11 (W.D. Mo. Mar. 29, 2017).

       At bottom, Plaintiffs have not alleged that they conducted any investigation—let

alone the exercise of ordinary intelligence—and their fraud claim fails for this reason.

V.     PLAINTIFFS HAVE FAILED TO PLEAD RELIANCE, AN ELEMENT OF
       A GBL § 350 CLAIM

       Contrary to Plaintiffs’ assertions (Opp. at 7), Koch v. Greenberg did not foreclose

reliance as a required element of a GBL § 350 claim. 14 F. Supp. 3d 247, 262 (S.D.N.Y.

2014), aff’d, 626 F. App’x 335 (2d Cir. 2015). While Defendants acknowledged that

there is a split among the New York courts (see Mot. at n.5), numerous cases decided

after Koch require reliance as a necessary element of a GBL § 350 claim. See, e.g.,

11
  Plaintiffs complain that Defendants relied on cases involving sophisticated parties, (Opp. at 11
n.4), yet they too cite a spat of cases involving complex commercial transactions involving
sophisticated parties for support. E.g., Banque Franco-Hellenique de Commerce Int’l et Mar.,
S.A. v. Christophides, 106 F.3d 22 (2d Cir. 1997) (involving multi-million loan agreement);
Amusement Indus., Inc. v. Buchanan Ingersoll & Rooney, P.C., No. 11 CIV. 4416 LAK, 2013
WL 628533 (S.D.N.Y. Feb. 15, 2013) (involving multi-million dollar real estate transaction).


                                                14
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 15 of 21 PageID #: 231



Campbell v. Freshbey LLC, 322 F. Supp. 3d 330, n.8 (E.D.N.Y. 2018) (“for § 350 claims,

plaintiffs must also plead reliance.”); Sara Designs, Inc. v. A Classic Time Watch Co.

Inc., 234 F. Supp.3d 548, 558 (S.D.N.Y. 2017) (“A claim of false advertising under

Section 350 must meet all of the same elements as a claim under Section 349, and the

plaintiff must further demonstrate proof of actual reliance.”); Daniel v. Mondelez Int’l,

Inc., 287 F.Supp.3d 177, n.6 (“To prevail on a claim under GBL [section] 350, a plaintiff

must demonstrate reliance on defendants’ false advertising.”); Tyman v. Pfizer, Inc., No.

16-CV-06941 (LTS) (BCM), 2017 WL 6988936, at *23 (S.D.N.Y. Dec. 27, 2017) (“To

prevail on their negligent misrepresentation, breach of warranty, and NYGBL § 350

claims, plaintiffs must plead and prove that they relied on defendants’ statements.”). The

Second Circuit has not weighed in on this issue, and these cases remain good law.

       Plaintiffs fall short of meeting the standard for reliance. As discussed above,

Plaintiffs failed to use ordinary intelligence or take note of information they themselves

claim was available. See Ackerman v. Coca-Cola Co., No. 09 CV 395 DLI RML, 2013

WL 7044866, at *2 (E.D.N.Y. July 18, 2013) (“[r]eliance on defendants’

misrepresentations will not be presumed where plaintiffs had a reasonable opportunity to

discover the facts about the transaction beforehand by using ordinary intelligence or

where a variety of factors could have influenced a class member's decision to purchase.”);

Small, 679 N.Y.S.2d at 600 (“Only when defendants effectively controlled all the

information about the transaction will the existence of misrepresentations give rise to an

inference of reliance without need for further proof.”).




                                             15
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 16 of 21 PageID #: 232



       Plaintiffs do not adequately describe their own experiences with the Products,

relying on news reports and articles instead, but cannot claim that there is a definitive

consensus regarding the ineffectiveness of citronella while also claiming that this

information was inaccessible to consumers.

VI.    EXPRESS WARRANTY CLAIMS FAIL BECAUSE PLAINTIFFS FAIL TO
       ALLEGE PRIVITY

       In their Opposition, Plaintiffs overstated the authority of the 1962, pre-U.C.C. case

Randy Knitwear v. Am. Cynide Co.,12 11 N.Y.2d 5, 14 (N.Y. 1962), and grossly

mischaracterized the three cases cited in Defendants’ Motion—Dibartolo v. Abbott Labs.,

914 F. Supp. 2d 601 (S.D.N.Y. 2012); Koenig v. Boulder Brands, Inc., 2014 WL 349706

(S.D.N.Y. Jan. 31, 2014); and Ebin v. Kangadis Food Inc., 2013 WL 6504547 (S.D.N.Y.

2012)—as outliers in holding that privity is required for breach of express warranty

claims. See Opp. at 12. In fact, numerous recent cases, in addition to Dibartolo, Koenig,

and Ebin, have reiterated privity as a requirement for express warranty claims. See, e.g.,

Landtek Group, Inc. v. North American Specialty Flooring, Inc., No. CV 14-1095 (SJF)

(AKT), 2016 WL 11264722, at *36 (E.D.N.Y. Aug. 12, 2016) (“Pursuant to New York

law, in order to sustain an action based upon a breach of warranty theory, it is essential

that privity be established.”); Almonte v. Averna Vision & Robotics, Inc., 128 F. Supp. 3d

729, 755 (W.D.N.Y. 2015) (“[U]nder New York law, privity is an essential element of a

cause of action for breach of express warranty, unless the plaintiff claims to have been
12
   Plaintiffs’ heavy reliance on an official comment under N.Y. U.C.C. §2-313, to argue that the
N.Y.U.C.C. did not disturb Randy Knitwear, is unwarranted. See Opp. at 13-14. The comment
is ambiguous, intended only to offer “guidance in dealing with further cases as they arise,” and
neither rejects nor endorses Randy Knitwear’s privity ruling. N.Y. U.C.C. § 2-313 cmt. 2
(McKinney 2001).


                                               16
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 17 of 21 PageID #: 233



personally injured.”) (internal citation and quotations omitted); Carcone v. Gordon

Heating & Air Conditioning Co., Inc., 212 A.D.2d 1017 (4th Dep’t 1995) (“Privity is also

an essential element of a cause of action for express warranty . . . .”).

       Of the cases cited by Plaintiffs in support of Randy Knitwear, most involve

consumable or personal care products—which are subject to strict labeling and

advertising regulations imposed by the FDA, and for which the representations (e.g., “all

natural ingredients”) correspond to specific, measurable characteristics. See, e.g., Gasser

v. Kiss My Face, LLC, 2017 WL 4773426 (N.D. Cal. Oct. 23, 2017) (body wash, body

lotion, and sunscreen).13 The claims in those cases are more robust and empirically

provable or disprovable; by contrast, Plaintiffs’ claims here related to candles are

barebones and conclusory.

       In every other case cited by Plaintiffs that did not involve consumable or personal

care products, plaintiffs were unsuccessful in attempting to assert their express warranty

claims. See Westport Marina, Inc. v. Boulay, 783 F. Supp. 2d 344, 356 (E.D.N.Y. 2010)

(granting defendants’ motion for summary judgment as to express warranty claims); Wick

v. Wabash Holding Corp., 801 F. Supp. 2d 93, 108 (W.D.N.Y. 2011) (same); Prue v.


13
  And also Mahoney v. Endo Health Sols., Inc., 2016 WL 3951185 (S.D.N.Y. July 20, 2016)
(multivitamin chewable tablets); Weisblum v. Prophase Labs, Inc., 88 F. Supp. 3d 283 (S.D.N.Y.
2015) (cold remedy products); Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 8 F.
Supp. 3d 467 (S.D.N.Y. 2014) (personal care products, including moisturizing oil and soufflé,
shave gel, shampoo, and conditioner); Sitt v. Nature’s Bounty, Inc., 2016 WL 5372794
(E.D.N.Y. Sept. 26, 2016) (herbal supplement); Ault v. J.M. Smucker Co., 2014 WL 1998235
(S.D.N.Y. May 15, 2014) (cooking oil); In re Hydroxycut Mktg. & Sales Practices Litig., 801 F.
Supp. 2d 993 (S.D. Cal. 2011) (weight loss supplement); Yates v. OrthoMcNeil-Jansen Pharms.
Inc., 808 F.3d 281 (6th Cir. 2015) (birth control patch); Price v. L’Oreal USA, Inc., 2017 WL
4480887 (S.D.N.Y. Oct. 5, 2017) (shampoo, conditioner, and hair spray).


                                              17
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 18 of 21 PageID #: 234



Fiber Composites, LLC, 2012 WL 1314114, at *10 (E.D.N.Y. Apr. 17, 2012) (dismissing

express warranty claims); Freidman v. Gen. Motors Corp., 2009 WL 454252, at *2

(S.D.N.Y. Feb. 23, 2009) (allowing plaintiffs to replead express warranty claim but

express warranty claim was later dismissed, 2009 WL 1515031 (S.D.N.Y. May 29,

2009)). Plaintiffs’ express warranty claim here is similarly deficient.

VII.   PLAINTIFFS’ UNJUST ENRICHMENT CLAIM SHOULD BE DISMISSED

       The unjust enrichment claim fails under either or both Missouri and New York

law. Contrary to Plaintiffs’ argument (Opp. at 21), Landers v. Monsanto Co., No. 1:17-

CV-20 SNLJ, 2017 WL 3531378 (E.D. Mo. Aug. 17, 2017), is similar to this case. In

Landers, this Court dismissed the unjust enrichment claim because, like here, plaintiffs

only alleged an indirect conferment of “benefit” on the defendant: “plaintiffs have not

pleaded unjust enrichment because the money paid—i.e., the ‘benefit’—to defendant was

not paid by plaintiffs.” Id. at *7. The same is true here—Plaintiffs paid the money

to/conferred “benefit” on a Home Depo, not Defendants. FAC ¶¶ 17-18. Plaintiffs are

bound by their allegations, and cannot avoid them or the dismissal of the unjust

enrichment claim pursuant to Landers, supra.

       Defendants also established that the unjust enrichment claim is duplicative of

Plaintiffs’ other claims, and should be dismissed for this additional reason. See Mot. at

22. Plaintiffs do not dispute that their unjust enrichment claim is duplicative and that

multiple courts routinely dismiss such duplicative claims on a motion to dismiss. Id.

(citing cases). Rather, Plaintiffs argue that, in some cases, an unjust enrichment claim

may proceed past the pleading stage. See Opp. at 22. However, all of Plaintiffs’ cases


                                             18
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 19 of 21 PageID #: 235



are inapposite. Unlike here, in each of the cases Plaintiffs cited, there was a valid reason

not to dismiss the unjust enrichment claim.14

       In sum, Plaintiffs concede their unjust enrichment claim is wholly duplicative and

identify no good reason for it not to be dismissed now.15

VIII. PLAINTIFFS’ SUPPLEMENTAL AUTHORITY IS INAPPOSITE

       On December 19, 2019, Plaintiffs filed a Notice of Supplemental Authority (Dkt. #

29), arguing that Krumm v. Kittrich Corp., No. 4:19-cv-00182-CDP (E.D. Mo. Dec. 17,

2019), helps defeat some of Defendants’ arguments in their Motion. Plaintiffs overstate

the impact of Krumm, which has no effect on the following issues:

       (1) Plaintiffs’ lack of standing to seek injunctive relief, which Plaintiffs concede

(see Section I, supra);

       (2) Lack of personal jurisdiction over Spectrum—unlike in Krumm, where plaintiffs

purchased the products in Missouri and “[defendant] concedes, that it conducted business

in Missouri by marketing and selling the repellant in the state” (at 11), here, Plaintiffs

allegedly purchased the Products in New York and, despite having had an opportunity to

14
  I.e., Pramer, S.C.A. v. Abaplus Int’l Corp., 76 A.D.3d 89, 100 (N.Y. App. Div. 1st Dep’t 2010)
(finding unjust enrichment claim not duplicative); Nat’l Convention Servs., L.L.C. v. Applied
Underwriters Captive Risk Assurance Co., Inc., 239 F. Supp. 3d 761, 795 (S.D.N.Y. 2017)
(similar: “the redundancy argument is inapplicable”); Transcience Corp. v. Big Time Toys, LLC,
50 F. Supp. 3d 441, 454-55 (S.D.N.Y. 2014) (dismissing unjust enrichment claim to the extent it
was duplicative, and allowing only non-duplicative parts to proceed).
15
  Plaintiffs do not dispute that the Amended Complaint fails to place any temporal limitation on
any of the claims which Plaintiffs seek to pursue on behalf of themselves and the class. See Opp.
at 22. There is no reason to wait for “the class certification stage,” as Plaintiffs argue, (id.) to
dismiss all claims outside the relevant limitations periods. Plaintiffs cite no authority in support
of their argument. But see, e.g., Koenig, 995 F. Supp. 2d at 291 (dismissing class claims “to the
extent that they include a GBL § 349 claim … and a breach of express warranty claim” outside
the statutes of limitation).


                                                19
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 20 of 21 PageID #: 236



amend, Plaintiffs failed to make a single allegation that could subject non-resident

Spectrum to jurisdiction in Missouri. See Section II, supra. Whether BMS applies to class

actions is irrelevant to this analysis or these dispositive facts.

       (3) Plaintiffs’ failure to sufficiently plead any of their claims—i.e., violations of

GBL §§ 349 and 350, breach of express warranty, unjust enrichment, and fraud (see

Sections IV-VII). None of these claims were alleged in or addressed by Krumm.

       Plaintiffs’ reliance on Krumm to cure their failure to allege an injury-in-fact fails

because Plaintiffs never argued in their Opposition “an economic injury in fact,” which is

what Krumm addressed (at 4-6). And Krumm does not change the fact that Plaintiffs’

conclusory allegations are not sufficient under Eighth Circuit law: “Without any

particularized reason to think the consumers’ own [products] actually exhibited the alleged

… defect, the consumers lack Article III standing to sue.” Wallace, 747 F.3d at 1030.

       Lastly, Plaintiffs argue Krumm helps them with “pleading[] concerning scientific

evidence.” Dkt. # 29. Not so. In Krumm, the alleged studies were product-specific,

including “an independent laboratory test, commissioned by Krumm’s counsel in early

2018, which ‘revealed that the [repellant at issue] was ineffective in repelling …

mosquitoes.’” Id. at 17. Here, there are no such “studies” or even Product-specific

allegations.

IX.    CONCLUSION

       For all the foregoing reasons and those stated in Defendants’ Motion, the

Amended Complaint should be dismissed in its entirety with prejudice.




                                               20
Case: 4:19-cv-02028-SNLJ Doc. #: 30 Filed: 12/20/19 Page: 21 of 21 PageID #: 237



DATED: December 20, 2019                Respectfully submitted,

                                        GREENSFELDER, HEMKER & GALE, P.C.


                                        By /s/ Mary Ann L. Wymore
                                           Mary Ann L. Wymore, MO #44061
                                           mlw@greensfelder.com
                                           10 South Broadway, Suite 2000
                                           St. Louis, Missouri 63102
                                           Telephone: (314) 516-2662
                                           Facsimile: (314) 345-5488

                                        Jeffrey L. Richardson
                                        (upon pro hac vice application)
                                        Valentine A. Shalamitski
                                        (upon pro hac vice application)
                                        MITCHELL SILBERBERG & KNUPP LLP
                                        2049 Century Park East, 18th Floor
                                        Los Angeles, CA 90067

                                        Jamie A. Levitt
                                        (upon pro hac vice application)
                                        Monica Chan
                                        (upon pro hac vice application)
                                        MORRISON & FOERSTER LLP
                                        250 West 55th Street
                                        New York, NY 10019-9601

                                        Attorneys for Defendants United Industries
                                        Corporation and Spectrum Brands, Inc.

                            CERTIFICATE OF SERVICE

      The undersigned certifies that on this 20th day of December, 2019, the foregoing
document was filed electronically with the Clerk of Court to be served by operation of
the Court’s electronic filing system upon all counsel of record.


                                                /s/ Mary Ann L. Wymore




                                           21
